Count 1 is in Code form for trespass, with the added averment that *Page 610 
one joint defendant was acting by and through the other. Code 1923, § 9531, Form 28. This Code form uses the general phrase "for a trespass" as definitive of the class of legal torts known as trespass. The form may be used in the plural, as well as the singular, joining all the parties participating in the trespass in such manner as to render him liable in that form of action.
Without question one may commit a trespass through another as his active agent or joint participant, although the one may not be present at the time, taking any personal hand in the trespass. He must be directing, aiding, participating in, or must ratify the trespass. Such is the charge here, as distinguished from that of a servant engaged in a lawful employment for his master, but while acting within the scope of his employment, in the conduct of his master's business, wrongfully trespasses upon the property of another, rendering the master liable for consequential damages under the doctrine of respondeat superior. In the one case the master directly causes or encourages the doing of the wrong, or ratifies it with knowledge, while in the other the servant alone does the act, but the master is made liable because of his relation to the servant. This latter action is in case.
Count 1 merely goes further than the Code form requires, and advises the defendant Fry that his liability is rested upon his having used Jett to commit the trespass for him, and limits his right of action to such proof. It is in trespass as to both defendants. City Delivery Co. v. Henry, 139 Ala. 161,34 So. 389; L.  N. R. R. Co. v. Abernathy, 197 Ala. 512, 73 So. 103; L.  N. R. R. Co. v. Lacey, 17 Ala. App. 146, 82 So. 636; Ex parte L.  N. R. R. Co., 203 Ala. 328, 83 So. 52; Ex parte Central Iron  Coal Co., 212 Ala. 130, 101 So. 824; L.  N. R. R. Co. v. Bartee, 204 Ala. 539, 86 So. 394, 12 A.L.R. 251; Reed v. Ridout's Ambulance, 212 Ala. 428, 102 So. 906; So. Pickle  Vinegar Co. v. Webb, 208 Ala. 580, 94 So. 839; Evans Bros. Const. Co. v. Steiner Bros., 208 Ala. 306, 94 So. 361; So. Ry. Co. v. Hanby, 166 Ala. 641, 52 So. 334.
Count 2 merely adds that the agent was acting within the line and scope of his employment. This was mere surplusage. The count already charged the same and more — charged that Fry committed the trespass by directly instigating his agent, Jett, or knowingly ratifying his act. Neither count was subject to the demurrer.
Nothing in the complaint raises any question of the rights of parties in relation to party walls, as argued in briefs.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.